Citation Nr: 0516879	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  98-20 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA), to include as due to tobacco 
use or nicotine dependency acquired during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from November 1970 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The matter was remanded by the Board in October 2003.  It is 
now once again before the Board for disposition.  


FINDINGS OF FACT

1.  The veteran did not acquire a dependence on nicotine in 
service.   

2.  The veteran does not have residuals of a CVA that are 
related to service, including any tobacco use or nicotine 
dependence acquired during service.


CONCLUSIONS OF LAW

1.  Service connection for nicotine dependence is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).        

2.  The criteria for service connection for residuals of a 
CVA, to include as due to tobacco use or nicotine dependency 
acquired during service, are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's service medical records; the veteran's contentions; 
Internet articles; a VA medical opinion dated December 8, 
2004; records from the Social Security Administration; and 
numerous lay statements.  In addition, the Board has received 
and reviewed letters and treatment records from several 
private health care providers, to include, but not limited 
to, Baptist Medical Center, Dr. Lon Burba, Dr. Thomas Hickey, 
Dr. Abdullah M. Nassief, Dr. Jack Lyon, and Dr. Ian H. 
Santoro.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each claim.

				I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board further notes that certain chronic diseases, 
including brain hemorrhage or thrombosis, are subject to 
presumptive service connection if manifested to a degree of 
10 percent or more within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Here, the veteran is claiming entitlement to service 
connection for nicotine dependence and service connection for 
residuals of a cerebrovascular accident, to include as due to 
nicotine dependence acquired during service.  The veteran 
states that he started smoking in service, stating that 
cigarettes were included with his C-rations.  The veteran has 
stated that he did not smoke prior to his active service and 
the claims folder contains numerous lay statements stating 
the same.  Additionally, in a statement by Dr. Thomas Hickey, 
dated October 1998, he stated that, to his personal 
knowledge, the veteran did not smoke before entering active 
service.     

In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93 (January 13, 1993), 
published at 58 Fed. Reg. 42,756 (1993).  That is, service 
connection may be established for any disability allegedly 
related to tobacco use, even if diagnosed after service, if 
the evidence demonstrates that the disability resulted from 
the in-service use of tobacco, considering the possible 
effect of smoking before or after service.  (Explanation of 
VAOPGCPREC 2-93 dated January 1993).  It is insufficient to 
show only that a veteran smoked in service and has a disease 
related to tobacco use.  Id.   

In a May 5, 1997, memorandum, the Under Secretary for Health, 
relying upon the criteria set forth in VAOPGCPREC 67-90 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  

The VA General Counsel subsequently found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97 (May 13, 
1997), published at 62 Fed. Reg. 37,954 (1997).  

Following that General Counsel Opinion, the then Acting Under 
Secretary for VA benefits indicated in a July 1997 letter, 
which he provided to the directors of all Veterans Benefits 
Administration offices (RO's) and Medical Centers (VAMC's), 
that, in view of the conclusion by the Under Secretary for 
Health for VA that nicotine dependence may be considered a 
disease for VA compensation purposes, then the answer in all 
nicotine dependence cases to the first element set forth in 
VAOPGCPREC 19-97 is that nicotine dependence is such a 
disease.  The acting Under Secretary for benefits proceeded 
to point out that each decision must then specifically 
address the remaining two elements, i.e., whether the veteran 
acquired a dependence on nicotine in service, and whether 
that dependence may be considered the proximate cause of his 
current disability resulting from the use of tobacco products 
by him, noting that proximate cause is to be defined by the 
parameters that were set forth by the Office of General 
Counsel in its precedent opinion and according to 38 C.F.R. § 
3.310.

The Office of General Counsel also indicated that the first 
tier of the analysis, concerning the question of whether the 
veteran became chemically dependent on nicotine while in 
service, is a medical issue.  This means that competent 
medical evidence, and not just the opinion of a lay person, 
is required to address this question.  See e.g., Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

Finally, the Board notes that, on July 22, 1998, the Internal 
Revenue Service Restructuring and Reform Act was enacted.  
That law added 38 U.S.C.A. § 1103(a), which prohibits service 
connection for disability or death on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service for claims 
filed after June 9, 1998.  See 38 U.S.C.A. § 1103(a) (West 
2002); see also 38 C.F.R. § 3.300(a) (2004).  Because the 
appellant's claim was received in February 1998, the statute 
does not apply in his case, and prior opinions of VA's 
General Counsel permitting service connection based on 
tobacco use during service apply.

The veteran's service medical records (SMR's) are negative 
for any diagnosis of, or treatment for, either nicotine 
addiction, a CVA, or, for that matter, any condition of the 
cardiovascular system.  An August 1971 consultation report 
did, however, note that the veteran smoked one pack per day.       

The post-service medical evidence includes an August 1997 
report from Dr. Lon Burba which noted that the veteran smoked 
one pack per day and had done so for thirty years.  1997 
reports from Baptist Medical Center include a September 
discharge summary noting a final diagnosis of hemorrhagic 
conversion of an old cerebrovascular accident.  It was noted 
that the veteran was a heavy cigarette smoker.  A September 
1997 new patient evaluation report from Arkansas Cardiology 
Clinic, P.A., noted that the veteran was positive for high 
blood pressure for five years and for cigarette smoking for 
30 years.  A Social Security Administration records include a 
Form SSA-831-C3 listing a primary diagnosis of late effects 
of cerebrovascular disease.  The disability was noted to have 
begun on August 5, 1997.             

A February 1998 letter from Dr. Burba to the veteran stated 
"[a]fter chart review, it was decided that indeed smoking 
may have contributed to your cerebrovascular accident."  In 
a March 1998 letter from Dr. Jack Lyon to the veteran, Dr. 
Lyon referred to Dr. Burba's letter and stated "I must defer 
to his opinion, as he is a specialist in neurology."  In a 
September 1998 letter from Dr. Lyon, he stated that the 
veteran was a smoker who had had a stroke and that 
"[c]ertainly the smoking may have contributed to his 
stroke."  An October 1998 letter from Dr Burba stated that 
the veteran had an approximate thirty-year history of smoking 
a pack of cigarettes per day.  Dr. Burba further stated that 
he felt that the veteran had nicotine dependence.  An October 
1998 report from Dr. Abdullah M. Nassief noted that the 
veteran reported having started smoking in the military and 
that, although he had tried to quit numerous times, he had 
been unsuccessful.  It was further noted that the veteran was 
given Zyban, which was a medication used to aid in smoking 
cessation.  It was reported, though, that this did not appear 
to help the veteran.  It was then stated "[i]n our opinion, 
the history of failure to quit smoking in spite of repeated 
attempts, and pharmacological intervention, indicates 
nicotine addiction."  The letter also stated that the 
veteran was advised that smoking was one of the major risk 
factors for his stroke.  In a May 2003 letter from Dr. Burba, 
he stated that smoking was a contributor to the veteran's 
stroke that affected the right side of his body and that he 
believed that the veteran was probably addicted to nicotine.          

A December 2004 report of a VA medical opinion noted that 
such was in response to a request to review the veteran's 
claims folder and to offer an opinion as to whether the 
veteran's nicotine addiction was present while he was serving 
on active duty.  The examiner stated:

There was no evidence that during the military he 
attempted to cut down or control his smoking nor 
was there evidence that he gave up social, 
occupational, or recreational activities because 
of substance abuse.  I do think it is probably 
likely that the veteran would meet criteria for 
diagnosis of nicotine dependence at some point in 
his life, but I have seen no specific evidence 
that nicotine dependence was acquired in the 
military.    

Finally, it is noted that the Board received additional 
evidence from the veteran's representative in June 2005.  
Such additional evidence was specifically accompanied by a 
waiver of agency of original jurisdiction consideration.  The 
additional evidence includes a May 2005 letter from Dr. 
Sarkis M. Nazarian, in which it was stated that since the 
veteran's active duty health records indicated that he was 
smoking one pack of cigarettes a day while in service, 
smoking probably represented the major stroke risk factor in 
his case.   

				A.  Nicotine Dependence

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Even conceding that the veteran began smoking in service, 
there is no competent medical opinion linking nicotine 
dependence to his active service.  The question of onset of 
nicotine dependence is a medical issue.  Parker v. Principi, 
15 Vet. App. 407, 411 (2002).  The Board acknowledges that 
the record contains statements from private healthcare 
providers in which it is indicated that it was believed the 
veteran had nicotine dependence.  However, none of these 
reports includes a medical opinion relating the onset of 
nicotine dependence with the veteran's military service.  In 
this regard, the VA examiner who rendered the December 2004 
medical opinion stated that it was "probably likely that the 
veteran would meet criteria for diagnosis of nicotine 
dependence at some point in his life."  However, the 
examiner then stated that he had not seen any specific 
evidence that nicotine dependence was acquired in the 
military.  

To reiterate, in order to establish service connection, there 
must be medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson, 
supra.  As no such evidence is of record in the instant 
matter, the veteran's claim must, therefore, be denied.        

The Board has considered the veteran's assertions in support 
of his argument that he has nicotine dependence that should 
be service-connected.  His statements are not competent 
evidence of a diagnosis, nor are they competent evidence of a 
nexus between the claimed condition and his service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

				B.  Residuals of a CVA

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  There is no medical evidence of 
a nexus or relationship between the veteran's current 
disability and either the in-service use of tobacco or to 
nicotine dependence acquired in service.  In fact, as is 
noted above, the VA examiner who rendered the December 2004 
medical opinion stated that it was "probably likely that the 
veteran would meet criteria for diagnosis of nicotine 
dependence at some point in his life," but then stated that 
he had not seen any specific evidence that nicotine 
dependence was acquired in the military.  Additionally, 
although the May 2005 letter from Dr. Nazarian noted that the 
SMR's indicated that the veteran was smoking one pack of 
cigarettes a day, and stated that smoking represented the 
major stroke risk factor in the veteran's case, there was no 
opinion rendered as to whether nicotine dependence was 
acquired in service.   
 
As the Board finds that the evidence does not show that the 
veteran acquired a nicotine dependence during service, the 
Board need not reach the third element of whether an in-
service acquired nicotine dependence may be considered the 
proximate cause of a CVA, and residuals thereof, resulting 
from the use of tobacco products by the veteran.  In 
conclusion, the Board finds no basis in the current evidence 
of record that the veteran's CVA, was secondary to nicotine 
dependence acquired during service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim that he has residuals of a CVA as due to 
tobacco use or nicotine dependency acquired during service.  

Additionally, the Board finds that the preponderance of the 
evidence is against finding service connection for residuals 
of a CVA on a direct basis.  The first objective evidence of 
a CVA is decades after service.  This lengthy period without 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no competent 
medical opinion of record relating a CVA to the veteran's 
active service.       

Furthermore, VA is not required to obtain an additional 
medical opinion or a medical examination in this case.  In 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Federal Circuit held that the veteran is required to not only 
show that he or she is disabled, but also show some causal 
connection between his or her disability and the period of 
military service before VA is obligated to provide a medical 
examination or obtain a medical opinion.  Here, the medical 
evidence does not show a causal connection between any 
residuals of a CVA and his period of military service.  
Accordingly, the veteran's claim must be denied.  

The Board has considered the veteran's statements that he has 
residuals of a CVA that should be service-connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, May 2001 and April 2004 letters 
informed the veteran of what the evidence must show in order 
to establish entitlement to service connection.  In addition, 
the statement of the case (SOC) included 38 C.F.R. § 3.310 
and the May 2000 supplemental statement of the case (SSOC) 
informed the veteran that VA General Counsel has held that 
service connection of a disability or death may be 
established if the evidence shows that the disease resulted 
from tobacco use during active service.  The SSOC also stated 
that service connection may be established for disabilities 
or death as a result of tobacco use after service if nicotine 
dependence was acquired in service, resulting in continued 
use after service.             

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the May 2001 letter informed the veteran that VA would 
make reasonable efforts to obtain relevant evidence such as 
medical records, employment records, or records from other 
federal agencies and that that VA would assist him by 
providing a medical examination or getting a medical opinion 
if it was decided that such was needed to make a decision on 
his claims.  The April 2004 letter informed the veteran that 
VA was responsible for getting relevant records from any 
federal agency, including military records, VA medical 
records, or records from the Social Security Administration.  
The letter further stated that VA would make reasonable 
efforts to get relevant records not held by a federal agency, 
to include records from state or local governments, private 
doctors and hospitals, or current or former employers.  The 
letter also stated that VA would assist the veteran by 
providing a medical examination or obtaining a medical 
opinion if such opinion or examination was necessary to make 
a decision on his claim.  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the April 2004 VCAA notice letter sent to the veteran 
specifically requested that the veteran inform VA if there 
was any other evidence or information that he thought would 
support his claims and that if the evidence was in his 
possession, to send such evidence to VA.  Thus, the Board 
finds that the April 2004 VCAA letter satisfies the "fourth 
element" of the notice requirement.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Apr. 14, 2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified above.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus "essentially cured 
the error in the timing of notice".  Mayfield, 19 Vet. App. 
at  , slip op. at 32, 2005 WL957317, at *22 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure[] the error in the timing of notice" so 
as to "afford[] a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini, 18 Vet. App. at 122-24).  In light of the 
content-complying notice that the RO provided prior to 
sending the case to the Board for de novo review, the 
appellant was not prejudiced by the delay in providing 
content-complying notice, because, under these circumstance, 
"the error did not affect the essential fairness of the 
adjudication", Mayfield, supra (holding timing-of-notice 
error nonprejudicial where fairness of adjudication was 
unaffected because appellant was able to participate 
effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for nicotine dependence is denied.

Service connection for residuals of a CVA, to include as due 
to tobacco use or nicotine dependency acquired during 
service, is denied.    



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


